O’Malley, J.
(concurring). While the present action seeks relief on matters not covered in the order of authorization of the Seneca County Court dated October 11,1932,1 am of opinion that the fundamental question to be decided in the present *949action relates to the continued existence and validity of the separation agreement. This being so, the motion to vacate service was properly denied. Whether the plaintiff will be entitled to all the relief prayed for without a further authorization from the court is a question which need not now be determined. I, therefore, vote for affirmance of the order.